Citation Nr: 0709562	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
left knee, status post patellectomy, with degenerative 
changes of the tibiofemoral joint and episodes of ligamentous 
strain.

2.  Entitlement to a rating in excess of 40 percent for 
mechanical low back pain with mild narrowing at L4-L5 and L5-
S1, with degenerative changes at L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent 
for sciatic radiculopathy of the right lower extremity.  

4.  Entitlement to an effective date earlier than February 
26, 2004 for the grant of service connection and assignment 
of a 10 percent rating for sciatic radiculopathy of the right 
lower extremity.

5.  Entitlement to an effective date earlier than February 
26, 2004 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which continued the ratings for the 
veteran's service connected left knee and low back and 
granted service connection for the veteran's sciatic 
radiculopathy and TDIU, effective February 26, 2004. 


FINDINGS OF FACT

1.  The veteran's service connected left knee disability is 
manifested by a range of motion of zero to 130 degrees, with 
pain throughout the range, degenerative changes of the 
tibiofemoral joint and moderate crepitus.  

2.  The veteran's service-connected mechanical low back pain 
with mild narrowing at L4-L5 and L5-S1, with degenerative 
changes at L5-S1, has not been manifested by ankylosis of the 
thoracolumbar spine or by incapacitating episodes.

3.  The veteran's service-connected sciatic radiculopathy of 
the right lower extremity has been manifested by subjective 
complaints of pain from the lower back extending to the right 
foot, without objective findings of neurological impairment. 

4.  The veteran did not file a claim for service connection 
for sciatic radiculopathy of the right lower extremity; 
service connection with a rating of 10 percent for sciatic 
radiculopathy of the right lower extremity was granted in the 
September 2004 decision based on the veteran's March 2004 
claim for an increased rating for mechanical low back pain 
with mild narrowing at L4-L5 and L5-S1, with degenerative 
changes at L5-S1.  

5.  There is no evidence prior to February 26, 2004 to 
support a claim for an effective date prior February 26, 2004 
for sciatic radiculopathy of the right lower extremity.  

6.  Prior to February 26, 2004, the veteran was service 
connected for the left knee, status post patellectomy, with 
degenerative changes of the tibiofemoral joint and episodes 
of ligamentous strain, and for mechanical low back pain with 
mild narrowing at L4-L5 and L5-S1, with degenerative changes 
at L5-S1, with a combined rating of 50 percent.

7.  Prior to February 26, 2004, there was no factually 
ascertainable increase in severity of the veteran's service 
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for left knee, status post patellectomy, with degenerative 
changes of the tibiofemoral joint and episodes of ligamentous 
strain, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

2.  The criteria for an evaluation greater than 40 percent 
for mechanical low back pain with mild narrowing at L4-L5 and 
L5-S1, with degenerative changes at L5-S1, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

3.  The criteria for an evaluation greater than 10 percent 
for sciatic radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

4.  There is no legal entitlement to an effective date 
earlier than February 26, 2004, for the grant of service 
connection for sciatic radiculopathy of the right lower 
extremity.  38 U.S.C.A. § 5110(a) (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.157, 3.400(b)(2)(i) (2006).

5.  Prior to February 26, 2004, the veteran did not meet the 
schedular requirements for TDIU.  38 C.F.R. §§ 3.340, 4.16(a) 
(2006).

6.  There is no legal entitlement to an effective date 
earlier than February 26, 2004, for the grant of TDIU.  
38 U.S.C.A. § 5110(a) and (b) (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.157, 3.400(o), 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his sciatic radiculopathy, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Left Knee

The veteran contends that he is entitled to a higher rating 
than 20 percent for his service connected left knee.  For the 
reasons which follow, the Board concludes that a higher 
rating is not warranted.  

Initially, the Board points out that Diagnostic Code (DC)  
5258 (the code under which the veteran's left knee is 
currently rated) does not provide for any higher rating than 
the 20 percent evaluation the veteran is already receiving.  
Therefore, the Board can grant no higher rating under this 
code.  38 C.F.R. § 4.71, DC 5258.  Similarly, DC 5259 grants 
a maximum evaluation of 10 percent.  See Id.  Accordingly, 
the Board will determine if any other DC can provide a higher 
rating.

At the veteran's August 2004 VA examination, he had a range 
of motion of full extension to zero degrees and flexion to 
130.  The veteran reported moderate pain on manipulation of 
the joint.  The examiner noted that there was no specific 
point of onset, but that the veteran experienced pain 
throughout the range.  The examiner indicated that the 
Lachman's and McMurray's tests were negative.  The veteran 
had crepitus throughout the range of motion.  There was no 
instability and there is no mention of cartilage impairment.  
The veteran denied the use of assistive devices.  The veteran 
did report the occasional use of a cane.  The veteran 
reported occasional difficulty bending the knee.  A December 
2001 VA examination report indicated that the veteran was 
found to have degenerative changes of the tibiofemoral joint 
on x-ray in 2000.  The Board has reviewed the veteran's VA 
treatment records and his private treatment records from 
Brown County Hospital and can find no further assessment of 
his left knee.  Accordingly, the Board finds that the 
veteran's service connected left knee disability is 
manifested by a range of motion of zero to 130 degrees, with 
pain throughout the range, degenerative changes of the 
tibiofemoral joint and moderate crepitus.  

Turning first to limitation of motion, limitation of flexion 
of a leg (knee) is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.  Normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

The veteran's range of motion results are well outside the 
minimum necessary for a compensable rating for limitation of 
motion.  A rating based on limitation of motion is not 
warranted.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, as is the case here, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Code 5003 (degenerative arthritis) and Code 
5010 (traumatic arthritis).  

The veteran's degenerative changes of the tibiofemoral joint 
are confirmed by x-ray and the examiner has indicated that 
the veteran has painful motion.  The Board, however, 
concludes that a rating for degenerative arthritis is not 
warranted.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case, the veteran currently receives a 20 
percent rating for a range of motion of zero to 130 degrees 
with pain and crepitus throughout.  A rating on the basis of 
arthritis could only be granted for painful motion, which has 
already been compensated.  Furthermore, the 20 percent rating 
the veteran currently receives is the maximum allowable under 
DC 5003 or 5010 for arthritis.  The Board concludes that 
granting a second rating for painful motion would be 
impermissible pyramiding.  See 38 C.F.R. § 4.14; see also 
Esteban, supra.  The Board also concludes that, because the 
veteran's current rating and the maximum rating under DC 5003 
and DC 5010 are the same, that there is no prejudice to the 
veteran by keeping his DC the same.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257.  At the August 2004 examination, the examiner found 
that the knee was stable.  The veteran has not reported 
"giving way" or any other indication of instability.  The 
veteran's patella has been removed, so subluxation is not 
possible.  Accordingly, the Board concludes that a rating 
under DC 5257 is not warranted.

The Board has considered the other remaining DCs for the 
knee.  These compensate for symptoms such as ankylosis (DC 
5256), tibia and fibula impairment (DC 5262) and genu 
recurvatum (DC 5263).  The evidence does not show these 
conditions.  The Board concludes further inquiry into these 
DCs is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for the left knee, status post patellectomy, 
with degenerative changes of the tibiofemoral joint and 
episodes of ligamentous strain.  See Gilbert, 1 Vet. App. at 
53.

b. Low Back

The veteran contends that a rating in excess of 40 percent 
for his low back disability is warranted.  For the reasons 
that follow, the Board concludes that the 40 percent rating 
is appropriate.

The veteran received his current rating under a previous 
version of the Ratings Schedule.  The provisions for back and 
spinal disabilities were revised last in September 2003.  The 
veteran filed for an increased rating in March 2004.  
Accordingly, the new criteria apply to his claim.  

Prior to September 26, 2003, the veteran's mechanical low 
back strain, with mild narrowing at L4-L5 and L5-S1 with 
degenerative changes at L5-S1, was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (limitation of lumbar motion), 
as 40 percent disabling.  Under the amendment to the rating 
schedule that became effective on September 26, 2003, a 
general rating formula was instituted for evaluating diseases 
and injuries of the spine, including lumbosacral strain and 
limitation of motion.  See 68 Fed. Reg. 51, 454, 51,456 (Aug. 
27, 2003) (effective Sept. 26, 2003).  The RO changed the 
veteran's Diagnostic Code (DC) to 5237, for lumbosacral 
strain.  

The general rating formula combines limitation of motion and 
other orthopedic manifestations of spinal disorders into a 
single set of objective criteria.  See 38 C.F.R. § 4.71a.  
Under the general rating formula, only two ratings higher 
than 40 percent are available.  Id.  A 50 percent evaluation 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is demonstrated.  
38 C.F.R. § 4.71a, DC 5237.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  There 
is no evidence of record that the veteran's spine has 
ankylosed.  As such, higher ratings under the general rating 
formula are not warranted.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  The veteran has been separately service 
connected for sciatic radiculopathy, which will be addressed 
below.  There are no other reported neurological 
abnormalities, and further inquiry is moot.

The Board notes that a September 2002 MRI showed that the 
veteran also has intervertebral disc bulges and protrusions 
at L1-L2, L4-L5 and L5-S1.  Diagnostic Code 5243, for rating 
intervertebral disc syndrome, provides that preoperative or 
postoperative intervertebral disc syndrome is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  The 
Board has already discussed the General Rating Formula, and 
so will only address the alternative Formula for Rating 
Intervertebral Disc Syndrome.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Note (1).  The criteria provide 
that a 60 percent rating is warranted if the total duration 
of incapacitating episodes in the previous twelve months is 
at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  The 
revised schedule does not provide for an evaluation higher 
than 60 percent.  There is no evidence of incapacitating 
episodes on this record.  Accordingly, the Board concludes 
that a higher rating for intervertebral disc syndrome is not 
warranted.

The Board also notes that the September 2002 MRI indicates 
that the veteran has degenerative changes of the spine.  
Degenerative joint disease is rated under DC 5003, for 
degenerative arthritis.  See 38 C.F.R. § 4.71a.  Under that 
DC, when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined.  38 C.F.R. § 4.71a, 
DC 5003.  In this case, however, the veteran is receiving a 
rating based on limitation of motion.  Accordingly, the Board 
concludes that DC 5003 is not for application.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lower back.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  At his August 2004 VA examination, the veteran 
reported pain throughout the range of motion.  The examiner 
indicated that the veteran had moderate weakness and 
fatiguability.  The examiner also indicated that "[t]he 
major functional impact appears to be pain with any minimal 
use..."  The General Rating Formula provides that the 
limitation of motion rating, which the veteran receives, is 
to be granted whether or not there is pain and whether or not 
the pain radiates.  As the General Rating Formula encompasses 
the DeLuca criterion causing major functional impact, a 
higher rating based on Deluca is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for mechanical low back pain with mild 
narrowing at L4-L5 and L5-S1, with degenerative changes at 
L5-S1.  See Gilbert, 1 Vet. App. at 53.

c. Sciatic Radiculopathy

The veteran contends that he is entitled to a higher initial 
rating than 10 percent for sciatic radiculopathy.  For the 
reasons that follow, the Board concludes that a higher rating 
is not warranted.  

Paralysis, neuritis, or neuralgia of the sciatic nerve is 
rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 
8720, respectively.  Under these provisions, with complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost, warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).  Incomplete paralysis of the sciatic nerve 
is evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515.  

The evidence of record consists of treatment and physical 
therapy notes from the Brown County Hospital, VA treatment 
notes from 1999 through 2004 and the results of an August 
2004 VA examination.  The Brown County Hospital records 
document the veteran's progress in physical therapy from 
February to April 2004.  These notes indicate that the 
veteran has pain radiating from his lower back, through the 
right buttock and down to his right foot.  A June 1999 VA 
treatment note indicates that the veteran had sciatic nerve 
pain.  Further notes indicate that the veteran suffers from 
sciatica without further description of the symptoms.  The 
August 2004 VA examination report indicates that the veteran 
described pain from his back going down to his right foot.  
He denied numbness or tingling.  The examiner noted that the 
veteran had a slightly antalgic gait.  There were no 
neurological findings.  

The Board finds that the veteran's sciatic radiculopathy has 
been manifested by symptoms that are no more than "mild" 
during the period on appeal.  The veteran's first diagnosis 
of "sciatic nerve impairment" was in June 1999.  Since that 
time, there have been no reports of sensory deficits or 
functional impairment as a result of the impairment.  There 
is no indication that the veteran's altered gait was due to 
neurological deficits.  Reflexes are present and symmetrical.  
In short, the veteran's symptoms are manifested entirely by 
subjective complaints of pain, from the lower back extending 
down to the right foot.  As there are no objective 
manifestations of neurological deficit, the Board finds that 
the veteran's sciatic radiculopathy is no more than "mild."  
Accordingly, the Board concludes that the criteria for a 
higher rating have not been met.  See 38 C.F.R. § 4.124a, DC 
8520.  

The Board has considered the application of another DC to the 
veteran's radiculopathy.  DC 8520 covers all impairment of 
the sciatic nerve.  The other DCs pertain to other nerves and 
do not overlap in the evaluation of the sciatic nerve.  
Accordingly, the Board concludes that further inquiry into 
alternative DCs is moot.  

The Board has also considered the rule of Fenderson, supra.  
As the veteran has at no time during the period on appeal 
warranted a higher rating for sciatic radiculopathy, the rule 
of Fenderson is not for application.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for sciatic radiculopathy.  See Gilbert, 1 
Vet. App. at 53.



II. Earlier Effective Dates

The veteran contends that his 10 percent rating for sciatic 
radiculopathy of the right lower extremity and his TDIU 
should be effective earlier than February 26, 2004.  For the 
reasons which follow, the Board concludes that effective 
dates earlier than February 26, 2004 are not warranted.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

a. Sciatic Radiculopathy

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  See 38 U.S.C.A. § 5110(a) (West 2002 & West 
Supp. 2006).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  See 38 C.F.R. § 3.400 (2006).  With a claim 
for service connection, the effective date of an award will 
be (1) the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2)(i) (2006) (emphasis 
added).

The veteran has never filed a formal or informal claim for 
entitlement to service connection for sciatic radiculopathy.  
The veteran was granted service connection for sciatic 
radiculopathy as the result of a March 18, 2004 claim for an 
increased rating for his mechanical low back pain, which was 
discussed above.  The RO granted service connection on the 
basis of the August 2004 VA examination and the Brown County 
Hospital records that the veteran submitted in the course of 
the increased rating claim.  The veteran has not identified 
any claim, formal or informal, or any communication that 
might be construed as a claim, prior to the current effective 
date of February 26, 2004.  Both the veteran's October 2004 
Notice of Disagreement and January 2005 Form 9 merely 
disagree with the effective date while alleging a variety of 
procedural and substantive legal errors.  

The Board notes that the first indication of "sciatic nerve 
impairment" occurs in a VA treatment note dated June 1999.  
Subsequent treatment notes also recognize the veteran's lower 
back pain with sciatica.  Some of these records were 
associated with the file as early as 2001, in the course of a 
prior claim for increased rating for the veteran's lower back 
disorder.  The mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for benefits.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed"); 38 
C.F.R. § 3.155(a) (2006) ("Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [the Secretary] ... "may be 
considered an informal claim." (emphasis added)).  It 
follows logically that where there can be found no intent to 
apply for VA benefits, a claim for entitlement to such 
benefits has not been reasonably raised.  

Even if the notation regarding sciatica did constitute an 
informal claim, this claim would still be denied.  If the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a 
timely appeal is not filed, the veteran's only recourse is to 
file a clear and unmistakable error (CUE) claim.  Id.; 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  As 
applied to this case, the RO's May 2002 decision, which did 
not address an informal sciatic radiculopathy claim, is 
deemed to be a denial of that claim.  Since the veteran did 
not appeal that issue, it became final, and can only be 
revised on the basis of CUE.  The veteran has not alleged CUE 
in the course of this appeal, and the Board will not discuss 
it further.

Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
evidence new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.157(b) (2006); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999).  Neither of those exceptions apply in the present 
case.

As previously noted, unless specifically provided otherwise, 
the effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  See 38 U.S.C.A. 
§ 5110(a) (West 2002 & West Supp. 2006).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  See 
38 C.F.R. § 3.400 (2006).  The issue of entitlement to 
sciatic radiculopathy has never been raised by the veteran 
himself, thus, the earlier possible date he can obtain 
compensation is March 18, 2004, the date of the current 
claim.  

The Board notes that the veteran's current effective date, 
February 26, 2004, is earlier than March 18, 2004.  As this 
grant is more favorable than the Board may assign, the Board 
will not disturb the currently assigned effective date.  

Although the veteran may indeed have suffered from sciatic 
radiculopathy prior to February 2004, the effective date for 
service connection based on an original claim cannot be any 
earlier than the date of receipt of claim.  The Board is 
sympathetic to the veteran's situation but concludes that an 
effective date earlier than February 26, 2004, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  See 38 U.S.C.A. § 5110(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.400(b)(2)(i) (2006).

b. TDIU

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.

In addition to the requirements for formal and informal 
claims set out above, should a veteran indicate to the RO or 
to a VA medical provider that he was unemployable, unable to 
work or had lost his job as a result of service connected 
disabilities, the requirements an informal claim would be 
met.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for TDIU.

The veteran first filed for TDIU in a communication to the 
RO, which was stamped as received on March 18, 2004.  There 
are no other communications of record which indicate that the 
veteran was unemployable, sought a TDIU or otherwise sought 
benefits beyond the schedular ratings for his service 
connected disabilities.  The Board has also reviewed the 
veteran's medical records for indications of unemployability.  
The first notation of unemployability in the medical evidence 
is in the August 2004 VA examination.  Accordingly, the Board 
finds that the veteran first filed for TDIU on March 18, 
2004.  

Turning the question of entitlement, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Prior to February 26, 2004, the veteran's service connected 
disabilities were his left knee and low back, rated as 20 and 
40 percent disabling, respectively.  Thus, under the combined 
ratings table, the veteran's overall rating was 50 percent.  
See 38 C.F.R. § 4.25.  As discussed above, the veteran was 
granted service connection and a 10 percent disability rating 
for sciatica, effective February 26, 2004.  Recognizing that 
the veteran's service connected disabilities affected his 
left and right legs, the RO also granted a bilateral factor 
of 2.8 percent.  Under the combined ratings table, therefore, 
the veteran had an overall rating of 60 percent.  See 
38 C.F.R. § 4.25.  Thus, he met the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a) as of 
February 26, 2004.  This date is the current effective date 
of the veteran's TDIU.  Prior to this date, the veteran did 
not meet the schedular minimum.


If it can be determined that there was an increase in 
disability in the year prior to February 26, 2004, then an 
earlier effective date may be warranted.  Dalton v. 
Nicholson, No. 04-1196 (U.S. Vet. App., February 16, 2007).  
In other words, it must be factually ascertainable that 
either the veteran's service-connected disabilities had 
increased to the next disability level, such as to warrant a 
higher rating, or the veteran was unable to secure or follow 
a substantially gainful occupation.  Id.  The discussion 
above concerning the ratings to be applied to the veteran's 
service-connected disabilities applies here, as well.  In 
determining whether higher ratings were warranted, the Board 
reviewed all the medical evidence, including that dated in 
the year before the claim for an increase was received.  The 
2003 VA treatment notes contain numerous references to the 
veteran's back pain being stable and controlled with 
medications.  Although there were notations of sciatica in 
some of the VA records dated from 1999-2001, there were also 
records dated in August 2002 showing a denial by the veteran 
of radiating pain or numbness or tingling of the legs.  There 
are absolutely no records showing sciatica in the one year 
before February 2004.  The VA records also show intermittent 
complaints of knee pain, but no findings showing an increase 
in disability had occurred.  Therefore, none of the medical 
evidence in the year before claim showed it was factually 
ascertainable that any of the veteran's service-connected 
disabilities warranted a higher rating.

As for the veteran's ability to secure or maintain 
employment, as noted above, the 2004 VA examination (and, 
implicitly, the TDIU claim itself in March 2004) were the 
first mentions in the record of the effect of the service-
connected disorders on the veteran's employment.  None of the 
medical records dated in the year prior to receipt of claim 
mention the veteran's employment status.  The last mention of 
record was during a 2000 VA examination when the veteran 
indicated that although he had been unable to pursue some 
occupations that required physical activity, he had 
"satisfied himself with less strenuous work . . . and [was] 
engaged as an arts and crafts type individual, which seem[ed] 
to fit his physical limitations secondary to his knee and 
back conditions."  Therefore, not only did the evidence 
prior to the March 2004 claim contain no references that 
could reasonably be interpreted as an informal claim for 
TDIU, but the evidence dated in the year before claim did not 
factually show that the veteran's service-connected 
conditions rendered him unemployable.

As noted in Dalton, supra, total rating may also be granted 
on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service- connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disability, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  

The rating board did not refer this case for extra-schedular 
consideration.  There is no evidence to show that the veteran 
was totally unemployable on an extraschedular basis.  Because 
of the rule requiring a factually ascertainable increase in 
severity of the complained of disability in the year prior to 
the claim, the Board concludes that an earlier effective date 
than February 26, 2004 would be denied regardless of whether 
or not the veteran had met extraschedular criteria.  

As the claim was received on March 18, 2004, the increase in 
the veteran's disability resulting in total unemployability 
must have occurred on or after March 18, 2003.  The increase 
in disability, shown by the record as the veteran's sciatic 
radiculopathy, is ascertainable as of February 26, 2004, the 
currently assigned effective date of TDIU.  The veteran's 
records between March 18, 2003 and February 26, 2004 do not 
show an increase in disability.  The veteran's ratings for 
his left knee and low back have been constant throughout this 
period.  There is no indication in the medical evidence that 
the veteran's left knee and low back worsened during this 
time.  There is no indication of any greater impairment, 
altered treatment or unemployability that began on or after 
March 18, 2003 in relationship to any of the veteran's 
service connected disabilities.  Had the veteran's 
disabilities resulted in total unemployability on an 
extraschedular basis, there would be no evidence to show that 
such an increase was factually ascertainable in the period of 
March 18, 2003 until February 26, 2004.  The Board is unable 
to point to any piece of evidence, assuming that the veteran 
was unemployable on an extraschedular basis, that would 
enable the Board to find that the unemployability was first 
factually ascertainable within the year prior to claim.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in April and July 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April and July 2004 letters 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  With respect to the claims for 
higher ratings, those letters informed him that evidence was 
needed showing the conditions had increased in severity.  
Since that arguably includes all manifestations of the 
service-connected conditions, the veteran was effectively 
notified of the need to submit evidence concerning the 
severity of his sciatica, a component of his back disorder.  
Those letters also informed him of the evidence needed to 
receive a total disability rating.

Since the RO assigned the 20 and 40 percent disability 
ratings at issue here for the veteran's service-connected 
left knee and low back disabilities, and the 10 percent 
disability rating for sciatica, and the Board has concluded 
that the preponderance of the evidence is against assigning 
higher ratings, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

On the claim for an earlier effective date for TDIU, the 2004 
notification letters did not explicitly include any 
information pertaining to the evidence necessary to 
substantiate an earlier effective date.  However, once a 
claim is granted, the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied; no further notice is needed should 
the veteran appeal some aspect of the initial grant.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, No. 01-1332 (U.S. Vet. App. September 20, 2006) 
(compliance with 38 U.S.C.A. § 5103(a) notice was not 
required in an appeal for an increased rating from a pre-VCAA 
grant of service connection); and VAOPGCPREC 8-2003 (Notices 
of Disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the 2004 
letters provided the veteran with actual knowledge of the 
evidence needed to establish an earlier date.  For example, 
as discussed in detail above, the medical evidence dated in 
the year prior to receipt of claim is of utmost importance in 
determining whether and when increased disability was shown.  
The April 2004 letter asked him to identify all sources of 
treatment, especially those within the prior 12-month period. 
The veteran informed the RO that all his treatment was 
through VA, and all those records were obtained.  Thus, he 
was aware of exactly what information and evidence was 
needed, and that information was, in fact, obtained.  The 
RO's failure to provide explicit notice on the effective date 
component of the claim was not prejudicial to the veteran 
since all possibly relevant evidence was identified by him 
and obtained by VA. 

The 2004 letters also delineated the respective obligations 
of the VA and the veteran in obtaining evidence pertinent to 
the claims.  The veteran was previously represented by a 
private attorney and is now represented by a veterans' 
service organization, all of whom assisted him in preparing 
his appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
finds that the veteran has been provided adequate notice as 
required by the VCAA.   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case. 
 Further development and further expending of VA's resources 
are not warranted.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
August 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service connected disabilities since he was last 
examined.  The veteran's only reported treatment specifically 
for his conditions, both at VA and from private medical care 
providers, are of record and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).














(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for the left 
knee, status post patellectomy, with degenerative changes of 
the tibiofemoral joint and episodes of ligamentous strain, is 
denied.

Entitlement to a rating in excess of 40 percent for 
mechanical low back pain with mild narrowing at L4-L5 and L5-
S1, with degenerative changes at L5-S1, is denied.

Entitlement to an initial rating in excess of 10 percent for 
sciatic radiculopathy of the right lower extremity is denied.  

Entitlement to an effective date earlier than February 26, 
2004 for the grant of service connection and assignment of a 
10 percent rating for sciatic radiculopathy of the right 
lower extremity is denied.

Entitlement to an effective date earlier than February 26, 
2004 for the grant of a total disability rating based on 
individual unemployability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


